Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 29, 2022

                                      No. 04-22-00328-CR

                                   Alexander Scott HALEY,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A20161
                       Honorable Albert D. Pattillo, III, Judge Presiding


                                         ORDER
        The reporter’s record was originally due June 28, 2022, but was not filed. On June 28,
2022, the court reporter filed a notification of late record, requesting an extension until August
12, 2022 to file the record. After consideration, we GRANT the request and ORDER the court
reporter to file the record by August 12, 2022.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court